J. A10043/17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

WHITEACRE FUNDING, LLC                :    IN THE SUPERIOR COURT OF
                                      :          PENNSYLVANIA
                 v.                   :
                                      :
SARA W. ROSENBERG,                    :
TRUSTEE OF THE                        :
DOUGLAS ROSENBERG 2004 TRUST          :
U/A/D APRIL 2, 2004                   :
                                      :
APPEAL OF: SARA W. ROSENBERG,         :         No. 3131 EDA 2016
                                      :
                      Appellant       :


           Appeal from the Judgment Entered August 31, 2016,
           in the Court of Common Pleas of Montgomery County
                       Civil Division at No. 15-06100


BEFORE: DUBOW, J., SOLANO, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:             FILED AUGUST 03, 2017

      Sara W. Rosenberg, trustee of the Douglas Rosenberg 2004 trust,

appeals the judgment of the Court of Common Pleas of Montgomery County

that granted the motion for summary judgment of Whiteacre Funding, LLC

and entered judgment in mortgage foreclosure in favor of appellee and

against appellant in the amount of $2,232,872.68. After careful review, we

affirm.

      The record reflects that appellant is married to Maury Rosenberg.

Appellant and her husband purchased property at 277 Broughton Lane,

Villanova, Pennsylvania 19085 (“the Property”). In 2004, appellant and her
J. A10043/17


husband created a trust for the benefit of their son, Douglas Rosenberg.

Appellant was named the trustee of the trust. The Property on Broughton

Lane was transferred by deed dated September 19, 2003 and recorded

January 22, 2004 with the Montgomery County Recorder of Deeds from

appellant and Maury Rosenberg to appellant as Trustee.

      On December 6, 2013, appellant made, executed, and delivered to

Woodbridge Mortgage Investment Fund I, LLC (“Woodbridge”), a promissory

note in the amount of $1,350,000 and a mortgage for the Property.

(Complaint in mortgage foreclosure (“Complaint”), 3/19/15 at 3-4 ¶¶ 3-6.)

On September 18, 2014, Woodbridge assigned to appellee its interest in the

loan documents as well as any rights, claims, demands, and causes of action

related to the promissory note.   (Complaint, at 4-5 ¶¶ 9-11.)     Also, on

September 18, 2014, Woodbridge executed an assignment of mortgage and

security agreement in favor of appellee which was recorded on October 15,

2014, with the Montgomery County Recorder of Deeds.       (Complaint, at 5

¶ 12.) On October 7, 2014, appellee sent a notice of default to appellant.

(Complaint, at 6 ¶ 14.)

      Additional relevant facts, as recounted by the trial court, are as

follows:

                 On March 19, 2015, [a]ppellee filed this action
           in Mortgage Foreclosure seeking recovery of
           $1,557,870.380 [sic] plus fees and charges based
           upon a promissory note secured by a mortgage.
           Appellant had executed a promissory note to
           Woodbridge Mortgage Investment Fund LLC in the


                                   -2-
J. A10043/17


          amount of $1,350,000.00. At the closing for this
          Mortgage,    Sara     Rosenberg      signed    various
          documents, including a document which . . .
          indicated she understood that the property on which
          the mortgage was placed was a commercial
          property, and that certain protections and obligations
          which are required for residential properties were not
          applicable. Woodbridge assigned its interests in the
          loan documents to [a]ppellee.          Appellant was
          represented by counsel at the closing.

                Appellant has admitted that she “made,
          delivered and executed” the Promissory Note which
          was secured by the Mortgage at issue. Appellant has
          also admittedly failed to make the required
          payments on the mortgage. Based upon this default,
          this foreclosure lawsuit was initiated.   After the
          pleadings were closed, and discovery was completed,
          [a]ppellee filed a Motion for Summary Judgment,
          which was granted on July 5, 2016.

                Pursuant to the Order granting Summary
          Judgment, the required hearing for the assessment
          of damages was held on August 28, 2016. At this
          hearing, [a]ppellant’s counsel informed the Court the
          only issue remaining concerning damages was
          attorney’s fees, and the other claims were not being
          contested.    Appellee presented the testimony of
          Joseph Hughis, who ran the origination side of
          Woodbridge Investments. Mr. Hughis testified as to
          the amounts owed under the loan, including
          attorney’s fees which were to be assessed pursuant
          to the loan documents. Mr. Hughis identified the
          Promissory Note, for the loan at issue, and read into
          the record Section 5.2 which provides that, upon
          default on the loan, the lender “may also recover all
          costs of suit and other reasonable expenses in
          connection therewith, including attorney’s fees to the
          maximum amount pursuant to the statute, together
          with interest.” Appellant argued that testimony was
          needed to show the attorney’s fees were reasonable.
          Appellee’s counsel, Brett Berman, then testified as to
          the rates charged and the work done by the Fox
          Rothschild Firm in bringing this mortgage foreclosure


                                  -3-
J. A10043/17


            lawsuit. Mr. Berman further testified that the work
            done was necessary and the rates charged were
            reasonable. The outstanding attorney’s fees totaled
            $96,346.81, plus additional amounts in unbilled fees
            of $5,282.50. Including these fees, the total amount
            owed by [a]ppellants [sic] was testified to be
            $2,136,525.87.

                 On August 29, 2016, this Court entered
            judgment in the amount of $2,232,872.68. This
            Order was docketed on August 31, 2016.        On
            September 30, 2016, [appellant] filed a Notice of
            Appeal of the Order docketed August 31, 2016.

Trial court opinion, 11/21/16 at 2-4.

      On appeal, appellant raises the following issues for this court’s review:

            1.    Did the [trial] court err in relying upon an
                  Affidavit of Joseph Hughis attached to
                  [appellee’s] Motion for Summary Judgment
                  since Hughis’[s] association with [appellee]
                  does not appear anywhere in the record,
                  Hughis does not aver that his statements were
                  made upon “personal knowledge” and his
                  affidavit violates the Nanty-Glo[1] doctrine?

            2.    Did the [trial] court err in failing to find that
                  there was a genuine issue of material fact in
                  the allegations asserted by [appellant] in her
                  Affidavit, pleadings, discovery responses and
                  attached exhibits?

            3.    Did the [trial] court err in relying upon the
                  testimony of Joseph Hughis at the assessment
                  of damages hearing to calculate the amount of
                  damages sustained by [appellee] when he
                  failed to testify that he had any connection
                  between       [appellee]     and    Woodbridge
                  ([appellee’s] transferor of the mortgage)?


1
 Borough of Nanty-Glo v. Am. Sur. Co. of New York, 163 A. 523 (Pa.
1932).


                                        -4-
J. A10043/17


Appellant’s brief at 4 (footnotes omitted).

      This court reviews a grant of summary judgment under the following

well-settled standards:

                  Pennsylvania law provides that summary
                  judgment may be granted only in those
                  cases in which the record clearly shows
                  that no genuine issues of material fact
                  exist and that the moving party is
                  entitled to judgment as a matter of law.
                  The moving party has the burden of
                  proving that no genuine issues of
                  material fact exist.     In determining
                  whether to grant summary judgment,
                  the trial court must view the record in
                  the light most favorable to the non-
                  moving party and must resolve all doubts
                  as to the existence of a genuine issue of
                  material fact against the moving party.
                  Thus, summary judgment is proper only
                  when the uncontroverted allegations in
                  the pleadings, depositions, answers to
                  interrogatories, admissions of record,
                  and submitted affidavits demonstrate
                  that no genuine issue of material fact
                  exists, and that the moving party is
                  entitled to judgment as a matter of law.
                  In sum, only when the facts are so clear
                  that reasonable minds cannot differ, may
                  a trial court properly enter summary
                  judgment.

                  [O]n appeal from a grant of summary
                  judgment, we must examine the record
                  in a light most favorable to the
                  non-moving party.       With regard to
                  questions of law, an appellate court’s
                  scope of review is plenary. The Superior
                  Court will reverse a grant of summary
                  judgment only if the trial court has
                  committed an error of law or abused its
                  discretion.  Judicial discretion requires


                                     -5-
J. A10043/17


                   action in conformity with law based on
                   the facts and circumstances before the
                   trial   court   after    hearing   and
                   consideration.

            Gutteridge v. A.P. Green Services, Inc., 804 A.2d
650, 651 (Pa.Super. 2002).

Wright v. Allied Signal, Inc., 963 A.2d 511, 514 (Pa.Super. 2008)

(citation omitted).   Summary judgment in mortgage foreclosure actions is

subject to the same rules as any other civil action. See Pa.R.C.P. 1141(b).

      Initially, appellant contends that the trial court erred when it relied

upon an affidavit of Joseph Hughis (“Hughis”) attached to appellee’s motion

for summary judgment since Hughis’s association with appellee does not

appear anywhere in the record, Hughis does not aver that his statements

were made upon personal knowledge, and the affidavit is testimonial and

violates the Nanty-Glo doctrine.

      Appellee asserts that any issues concerning the affidavit of Hughis are

waived because appellant could have raised the issue of Hughis’s personal

knowledge in her response to appellee’s motion for summary judgment but

failed to do so.

      When a party does not present an argument to the trial court that an

affidavit was not based on personal knowledge, the argument is waived and

an appellate court may not consider it for the first time on appeal.

Bollinger v. Palmerton Area Communities Endeavor, Inc., 361 A.2d
676, 680 n.10 (Pa.Super. 1976).



                                    -6-
J. A10043/17


      Here, a review of the record reveals that appellant did not raise this

issue before the trial court. Consequently, it is waived.

      Appellant next contends that the allegations asserted by her in her

affidavit   and   attached   exhibits,   pleadings,   and   discovery   responses

established that there was a genuine issue of material fact, such that the

trial court committed either an error of law or an abuse of discretion when it

granted the motion for summary judgment.              Appellant asserts that the

mortgage on the Property was residential and not commercial and that the

original lender, Woodbridge, did not provide a Notice of Rescission to

appellant as required by the Truth in Lending Act (“Act”), 15 U.S.C.A.

§§ 1601-1666j.     Under Section 1635(f) of the Act, 15 U.S.C.A. § 1635(f),

borrowers in a consumer credit transaction are permitted the right to rescind

the transaction for three years after the date of consummation of the

transaction. Under Section 1635(b) of the Act, 15 U.S.C. § 1635(b), when

an obligor exercises his right to rescind, he is not liable for any finance or

other charge, and any security interest given by the obligor becomes void

upon such a rescission.

      Appellant asserts that it is uncontroverted that she never received a

notice of rescission from either Woodbridge or appellee and that she gave

appellee a notice of rescission on July 9, 2015. Appellant acknowledges that

the rescission only applies if the mortgage transaction is a consumer or

residential transaction. Appellant asserts that her affidavit and her discovery



                                         -7-
J. A10043/17


responses clearly establish a genuine issue of material fact which should

have precluded a grant of summary judgment. Specifically, appellant argues

that she established an issue of material fact as to whether the mortgage

was commercial or residential. She asserts that she indicated in her affidavit

and in answers to interrogatories that the prior mortgages on the Property

were residential, appellant and her husband continued to live at the

Property, and a uniform residential appraisal report was performed at the

request of Riverdale Funding. Appellant also stated in her affidavit that after

she executed the property affidavit which indicated that the mortgage was

for a commercial mortgage and not a personal purpose, she contacted

Ken Vesely (“Vesely”) and Hughis and they agreed to change the affidavit to

confirm that the loan was for a residential mortgage. She also asserted in

her answers to interrogatories that the property affidavit was for a

commercial loan transaction that never took place. Due to a problem with

the copier, appellant did not receive copies of any of the documents that she

signed at settlement except for the settlement sheet.          To summarize

appellant’s position, she argues that there is an issue of material fact as to

whether she agreed that the loan was a commercial loan.

      With respect to this issue, the trial court stated:

            [T]the evidence in this case clearly shows that
            [a]ppellant was made aware in a clear and easily
            comprehensible manner that a commercial loan was
            being made, that the mortgage was being issued for
            a commercial property and that neither she nor her
            family members could occupy the premises without


                                      -8-
J. A10043/17


            paying a commercially reasonable rent.         This
            document also states that the protections upon
            which [a]ppellant now seeks to rely were not
            available to her. Appellant admits that she signed
            this document.      Her arguments as to why the
            foreclosure is not warranted are not sufficient to
            rebut [a]ppellee’s right to relief.

Trial court opinion, 11/21/16 at 5 n.1 (citation omitted).

      A trial court has the authority to disregard an affidavit, submitted in

opposition to a motion for summary judgment that directly contradicts a fact

of record. Stephens v. Paris Cleaners, Inc., 885 A.2d 59, 65 (Pa.Super.

2005).

      Here, appellant attempted to defeat the motion for summary judgment

on the basis that the loan was a residential loan and she could exercise her

right of rescission.   In her affidavit, she admitted that she signed the

property affidavit which indicated that she was executing a commercial loan

but avers that she did not realize at the time that she signed it when she

actually intended the loan to be residential.     She further avers that she

contacted Hughis and Vesely to tell them that she did not intend to agree to

a commercial mortgage. According to appellant, Hughis and Vesely agreed

to change the affidavit to reflect that the loan was residential, but no change

was made.

      There was clear evidence of record, the commercial loan affidavit, that

appellant was made aware that the loan was for commercial purposes and

that she and/or her family could not reside at the premises without paying



                                     -9-
J. A10043/17


rent.    Appellant admitted that she had signed the affidavit.         Further, the

record also reflects that appellant was represented by counsel at that time.

This court determines that the trial court did not err or abuse its discretion

when it determined that the commercial loan affidavit was the best evidence

of the intent of the parties and the subsequent affidavit executed by

appellant was insufficient to create a clear issue of material fact.

        Appellant next contends that the trial court erred when it relied upon

Hughis’s testimony at the assessment of damages hearing to calculate the

amount of damages when he failed to identify his connection with appellee

and whether there was a connection between Woodbridge and appellee

other than the assignment of the note and mortgage instruments. Appellant

asserts that Exhibits P-2 through P-52 cannot be admitted as business

records of appellee under the Uniform Business Records as Evidence Act,

42 Pa.C.S.A. § 6108(b), or under the business records exception to the

hearsay rule, Pa.R.E. 803(6).

        At the hearing Hughis testified that he ran the “origination side of

Riverdale Funding, also known as Woodbridge Investments.”                (Notes of

testimony, 8/26/16 at 7.) Hughis testified as to the amount of the loan and

that the loan was secured by the Property. (Id.) He also testified as to the




2
  Exhibits P-2, P-3, and P-4 contained spread sheets of payments.
Exhibit P-5 is a check from Woodbridge for the payment of taxes.


                                     - 10 -
J. A10043/17


terms of the loan and the fact that appellant was in default.     (Id. at 8.)

Hughis testified as to the amount of taxes, insurance, interest, and attorney

fees for the calculation of damages.

      As the individual who ran the origination side of Woodbridge, Hughis

would be familiar with or have knowledge of Exhibit P-1 which contained the

December 6, 2013 promissory note executed by appellant in connection with

the mortgage loan with Woodbridge. Exhibit P-2 was a summary of amounts

accrued including interest, insurance, and taxes as of the date of the

hearing.   Exhibit P-3 was a summary of attorney fees and costs paid and

accrued in connection with the default. Exhibit P-4 was a listing of insurance

payments paid for the property. Exhibit P-5 was a check for property taxes

paid by Woodbridge Group of Companies, LLC, to the Montgomery County

Tax Claim Bureau for the Property. Hughis, as the individual in charge of

originating loans, would be familiar with the note contained in Exhibit P-1.

Similarly, even though the mortgage was assigned to appellee, it appears

that Woodbridge continued to arrange for the payment of insurance

(Exhibit P-4) and taxes.   Exhibit P-5 was a check executed well after the

assignment of the mortgage to appellee for the property taxes. This check

was executed by Woodbridge.      Similarly, Hughis testified that Exhibit P-3

lists attorney fees paid by Woodbridge. (Notes of testimony, 8/26/16 at 11.)

While it is true that the record does not clearly set forth why Woodbridge

continued to make these payments, the recorded assignment of mortgage



                                       - 11 -
J. A10043/17


and security agreement indicates that the two entities operate from the

same office in Sherman Oaks, California.    In his affidavit attached to the

motion for summary judgment, Hughis asserted that appellee was a loan

servicer that receives loan assignments from Woodbridge.        (Affidavit of

Joseph Hughis in support of motion for summary judgment, 4/28/16, at 2

¶ 14.)

     At any rate, in order to satisfy the requirements of the business

records requirements in the statute and in the Pennsylvania Rules of

Evidence, it is not necessary that the person authenticating the document

have personal knowledge.    The individual must have sufficient information

relating to the preparation and maintenance of the records to justify a

presumption of trustworthiness.   See Boyle v. Steiman, 631 A.2d 1025,

1032 (Pa.Super. 1993).    Hughis met this requirement.     This court cannot

accept appellant’s conclusion that the trial court erred when it accepted the

testimony of Hughis and the related exhibits.

     Appellee complied with the requirements of Rule 1147(a) of the

Pennsylvania Rules of Civil Procedure when it set forth in its complaint the

parties to the mortgage, any assignments of the mortgage, a description of

the land, the names and addresses of the appellants, an averment of

default, an itemized statement of the amount due, and demand for

judgment of the amount due. Appellant admitted these facts or denied them

based on the notice of rescission, which the trial court did not accept based



                                   - 12 -
J. A10043/17


on the statement that the transaction was a commercial loan. As there is no

dispute regarding the material facts at issue, the trial court did not err when

it granted summary judgment.



      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/3/2017




                                    - 13 -